DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species E in the reply filed on August 25, 2021, is acknowledged. Further, Applicant has indicated that claims 1-13, 15-18, 20-22, and 25-27 are readable upon the elected species. Upon review of the application as a whole, the examiner disagrees with Applicant’s indication and finds that only claims 1, 2, 10-13, 15-18, 20-22, and 25-27 are readable upon the elected species. Claims 3-9 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. The remainder of the instant Office Action is directed to claims 1, 2, 10-13, 15-18, 20-22, and 25-27.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 safety marking that is provided on a housing, a housing system, a system, a system case, a grip, a grip handle, a butt or stock, a trigger guard, a bolt, a slide, a safety lever, a safety slider, a safety pusher, an decocking lever, a barrel, a bore, and a manual cocking system or cocking handle or manual cocking system, wherein the safety marking is optically covered or uncovered dependent on the position of a movable part of a firearm safety. The above-bolded term “and” requires that the “safety marking” is provided on all of the listed components, but there is no written description of how such a safety marking can possibly even exist (one marking cannot exist on all of those components at once), let alone be optically covered or uncovered dependent on the position of a movable part of a firearm safety.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a safety marking provided on any one of the components listed in the claim, does not reasonably provide enablement for a safety marking be provided on each and every component listed in the claim, wherein the safety marking can be optically covered or uncovered dependent on the position of a movable part of a firearm safety.  The specification does not enable make and/or use the invention commensurate in scope with these claims. It is physically impossible to have a single safety marking simultaneously coexist on all of the components listed in the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “and/or” render the claim indefinite, since it is not physically possible for the claimed safety marking to simultaneously coexist on all of the components listed in the claim and be optically covered and uncovered by a moveable part of a firearm safety. The metes and bounds of the claim are unclear, since the claimed subject matter includes a seemingly impossible embodiment. For purpose of examination, the examiner will consider the term “and/or” as reading “or.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 12, 13, 15, 17, 18, 20-22, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over HK Mark 23 (see attached Notice of References Cited, Reference U; “HK”) in view of Karchon et al. (2020/0240731).
In reference to claim 1, HK discloses a firearm comprising: 
a firearm safety having:
a movable part (page 6 of PDF, left column, section E, photographs, “safety lever”); and 
an optically perceptible safety marking provided on the firearm for clearly indicating a safety state of the firearm, wherein, depending on a position of the movable part, the safety marking is optically uncovered or covered (page 6 of PDF, left column, section E: figure 4 shows the safety lever in the “SAFE” position, optically uncovering a white dot safety marking, and optically 
Thus, HK discloses the claimed invention, except for wherein the safety marking is phosphorescent and/or fluorescent and/or radioluminescent and/or bioluminescent. However, Karchon teaches that it is known to form a safety marking, i.e., indicator dot, of a firearm safety as a radioluminescent dot, in order to facilitate visibility during low to no-light conditions (figure 4, element 24, and paragraph 35; figure 14, elements 26C and 26D, and paragraph 46). Further, Karchon discloses that the radioluminescent dot(s) can be made to display a desired color (paragraph 40, last two sentences). Thus, it would have been obvious to a person having ordinary skill in the art to form the safety markings of HK (red dot and white dot) as radioluminescent dots, as taught by Karchon, in order to facilitate visibility of the safety markings during low to no-light conditions.
In reference to claim 2, HK in view of Karchon makes obvious the claimed invention, as set forth above. Karchon teaches that the radioluminescent dots are formed from vials of tritium, wherein the tritium constitutes a radioluminescent layer.
In reference to claim 10, HK in view of Karchon makes obvious the claimed invention (Karchon: paragraphs 33 and 34, adhesive; paragraph 48; the adhesive is considered the second layer).
In reference to claim 12, HK in view of Karchon makes obvious the claimed invention, since Karchon teaches that the radioluminescent dot is formed by disposing a tritium vial in a recess formed in a surface of a firearm component.

In reference to claim 15, HK in view of Karchon makes obvious the claimed invention, as set forth above in the reference to claim 10.
In reference to claim 17, HK in view of Karchon makes obvious the claimed invention, since Karchon discloses that the tritium vial is merely fixed via an adhesive in a bore in a surface of a firearm component, and thus, a person of ordinary skill in the art would reasonably sense by touch the edges of the bore and/or the visible surface of the vial.
In reference to claim 18, HK in view of Karchon makes obvious the claimed invention, as set forth above.
In reference to claim 20, HK in view of Karchon makes obvious the claimed invention (see HK, page 17 of PDF, figure 15).
In reference to claim 21, HK in view of Karchon makes obvious the claimed invention, as set forth above in the reference to claim 1 (see HK citations).
In reference to claim 22, HK in view of Karchon makes obvious the claimed invention, as set forth above in the reference to claim 1.
In reference to claim 25, HK in view of Karchon makes obvious the claimed invention, as set forth above in the reference to claim 1.
In reference to claim 26, HK in view of Karchon makes obvious the claimed invention, as set forth above in the reference to claim 1.
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over HK in view of Karchon and further in view of Fisher et al. (5359800).
HK in view of Karchon (the modified HK) makes obvious the claimed invention, except for wherein the second layer is white or titanium white. However, Fisher teaches that it is known to coat the interior surfaces of a bore--said bore containing a tritium vial--with a white paint, in order to reflect the light emanating from the tritium toward an open end of the bore for brighter display at said open end (col. 4, ln. 64, to col. 5, ln. 13). Thus, it would have been obvious to a person of ordinary skill in the art to form the firearm made obvious by the modified HK, as set forth above, with a white paint coating the interior of the bore that contains the tritium vial, in order to reflect the light emanating from the tritium toward an open end of the bore for brighter display at said open end (displaying a brighter dot). The white paint can be considered part of the second layer, or the entire second layer, per se.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over HK in view of Karchon and further in view of Howe et al. (2018/0231350). 
HK in view of Karchon makes obvious the claimed invention, except for wherein the adhesive has white or titanium white pigments. However, Karchon notes that any suitable adhesive can be used. Howe teaches that it is known to utilize an adhesive containing a reflective, white pigment, in order to reflect the light emanating from a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zins et al. (9097474), Singh (2016/0320155), Bibee et al. (2017/0191775), Elftmann, JR. (2017/0153078), Donnelly (2015/0323267), Walther PK380 (see attached Notice of References Cited, Reference V).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641